Title: 1774. Septr. 8. Thursday.
From: Adams, John
To: 


       Attended my Duty on the Committee all Day, and a most ingenious, entertaining Debate We had.—The happy News was bro’t us, from Boston, that no Blood had been spill’d but that Gen. Gage had taken away the Provincial Powder from the Magazine at Cambridge. This last was a disagreable Circumstance.
       Dined at Mr. Powells, with Mr. Duché, Dr. Morgan, Dr. Steptoe, Mr. Goldsborough, Mr. Johnson, and many others.—A most sinfull Feast again! Every Thing which could delight the Eye, or allure the Taste, Curds and Creams, Jellies, Sweet meats of various sorts, 20 sorts of Tarts, fools, Trifles, floating Islands, whippd Sillabubs &c. &c.—Parmesan Cheese, Punch, Wine, Porter, Beer &c. &c.
       At Evening We climbed up the Steeple of Christ Church, with Mr. Reed, from whence We had a clear and full View of the whole City and of Delaware River.
      